Citation Nr: 0211241	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the head, neck, abdomen, abdominal wall, 
pelvis, and upper back.  

2.  Propriety of the initial evaluation for residuals of a 
shell fragment wound to the right ankle, evaluated as 10 
percent disabling from March 13, 1997. 

3.  Propriety of the initial evaluation for tinnitus, 
evaluated as 10 percent disabling from March 13, 1997.

4.  Propriety of the initial evaluation for scars on the left 
proximal tibia and left knee as a residual of a shell 
fragment wound, evaluated as zero percent disabling from 
March 13, 1997.

5.  Propriety of the initial evaluation for residuals of a 
shell fragment wound of the right ankle, evaluated as 10 
percent disabling from March 13, 1997

6.  Entitlement to an earlier effective date, prior to March 
13, 1997, for the grant of service connection for hearing 
loss, tinnitus and residuals of shell fragment wound to the 
right ankle and left proximal tibia.

(The issue of propriety of the initial evaluation for 
bilateral hearing loss, evaluated as 20 percent disabling 
from March 13, 1997, and as zero percent disabling from 
January 1, 2002, will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss, tinnitus, and scars on the left proximal tibia 
and left knee as residuals of a shell fragment wound.  The 
bilateral hearing loss was evaluated as 20 percent disabling, 
tinnitus was evaluated as 10 percent disabling, and the scars 
on the left leg were evaluated as zero percent disabling.  
These awards were made effective from the date of the 
veteran's claim, March 13, 1997.  The veteran appealed these 
initial evaluations.  In a subsequent rating decision of 
October 2001, the RO reduced the 20 percent evaluation for 
bilateral hearing loss to a zero percent rating, effective 
from January 1, 2002, based on recent audiological 
examination.  The veteran continued his appeal.

In the rating decision of January 1998 the RO also denied 
entitlement to service connection for malaria.  The veteran 
timely appealed this issue.  However, in a supplemental 
statement of the case issued in April 2001, the RO corrected 
its prior denial and acknowledged that the veteran had 
previously been granted service connection for malaria in a 
rating decision of February 1946.  Thus, that matter has been 
fully resolved in the veteran's favor.   

The Board is undertaking additional development on the issue 
the rating for the veteran's hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,099 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)). When such development 
is completed, the Board will provide notice as required by 
Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.) After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  On March 18, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested in 
respect to the earlier effective date issues. 

2.  All evidence required for an equitable decision on the 
issues on appeal has been obtained.

3.  The veteran is not shown to have sustained shell fragment 
wounds of the head, abdomen, abdominal wall, or pelvis, and 
any such wounds of the head, neck or upper back resolved 
without residuals.  

4.  Since March 13, 1997, the veteran's tinnitus has remained 
severe and constant. 

5.  Since March 13, 1997, the veteran's scars on the left 
proximal tibia and left knee as a residual of a shell 
fragment wound have remained non-painful and not affected the 
function of an adjacent joint.

6.  Since March 13, 1997 residuals of a shell fragment wound 
to the right ankle have been manifested by no more than 
moderate limitation of motion with no additional functional 
limitation due to such factors as pain, weakness or the like.  
Additional disability of the right lower limb is due to 
nonservice-connected stroke residuals.

  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in respect to the issues of entitlement to 
earlier effective dates for the grant of service connection 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

2.  Shell fragment wounds of the abdomen, abdominal wall, and 
pelvis were not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

3.  Residuals of claimed shell fragment wounds of the head, 
neck, and upper back were not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b); 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

4.  An evaluation in excess of 10 percent is not warranted 
for tinnitus from March 13, 1997.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Code 6260 (2001).

5.  The criteria for a compensable rating for scars on the 
left proximal tibia and left knee as a residual of a shell 
fragment wound have not been met at any point in the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71, 4.71a, 4.73 Codes 7800, 7801, 7802, 
7803, 7804, 7805 (2001).

6.  The criteria for a rating higher than 10 percent fro 
residuals of a shell fragment wound of the right ankle have 
not been met at any point in the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71, 4.71a, Code 
5271 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  In this case, the 
veteran withdrew his appeal regarding the matter of an 
earlier effective date for the grant of service connection 
for multiple disabilities on the record at his March 2002 
Board hearing.  As a verbatim written transcript of his 
withdrawal is of record, the veteran has essentially met the 
requirements for withdrawal of his appeal and there remain no 
allegations of errors of fact or law for appellate 
consideration in respect to an earlier effective for the 
grant of service connection.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


Remaining Issues - Factual Background

The service personnel records establish that the veteran was 
awarded a Combat Infantryman's Badge and Purple Heart for his 
combat service with the 25th Infantry Division in World War 
II.  These records disclose that the veteran participated in 
the liberation of the Philippine Islands from Japanese 
occupation.

The veteran's military entrance and separation examination 
reports and a military treatment record have been in the 
claims file since the mid-1940s.  The treatment record is 
signed by a Captain Della Porta and reflects that on January 
14, 1945, the veteran received a shell fragment wound to the 
small of his back that required the application of a 
dressing.  He was returned to duty and was awarded a Purple 
Heart for the wound.  His separation examination report of 
January 1946 reflects that he had received a shell fragment 
wound to his low back that resulted in no permanent 
disability.  Examination of the skin revealed a well-healed 
scar of the left back, with no permanent disability.  No 
other scars were noted.  The musculoskeletal system, 
abdominal wall and viscera were all found to be normal.  The 
veteran's ears and hearing were normal.  

In his initial claim for VA disability benefits filed in 
January 1946 the veteran mentioned only malaria.  By a rating 
decision of February 1946, service connection was granted for 
malaria and for the veteran's low back scar.  The veteran was 
advised of this determination. 

In July 1987 the veteran filed a VA disability claim in which 
he mentioned his right ear and back.  The RO asked him to 
identify any treatment for his claimed disabilities.  In a 
statement of October 1987 he reported having sustained a 
"severe open wound" on his back and a wound of the right 
ear in January "1944" for which he received the Purple 
Heart.  He reported that the wounds were sustained when an 
enemy shell hit a tree, the force of which threw him against 
another tree.  He indicated that he was treated by Dr. Della 
Porta who put tape around his back and waist and medication 
in his ear.  The veteran stated that his unit was cut off and 
in combat so he could not be sent to the hospital although he 
was in much pain.  He also stated that after service, between 
1945 and 1947, he was treated by Dr. Neill, now deceased and 
later by Dr. Bradford, also now deceased.  Currently he was 
being treated by Dr. Johnson, who was aware of the back 
problem, which had steadily worsened, particularly in the 
last year.  

By a rating decision of November 1987 the RO denied service 
connection for a right ear disability with defective hearing 
The veteran was notified by a letter of December 1987 but did 
not appeal. 

In a claim filed in 1997 the veteran indicated that he had 
sustained a wound to his head and ears on January 14, 1945.  
He also mentioned his heart, a stroke and diabetes and that 
he had been treated for his heart and stroke in 1994 by Dr. 
Johnson.  

The veteran completed NA Form 13055 in April 1997 and 
reported having head, back, ear and leg injuries from an 
artillery shell for which he had been treated in the 
Philippines and at Fort Sam Houston in Texas.  In a statement 
he reported that he sustained fragment wounds of the head and 
scalp, upper back, right leg, right knee and right ear.  He 
also reported having been treated by a battalion doctor in 
January 1945 and on the ship returning to the United States 
in late 1945, in Army hospitals in late 1945 and early 1946, 
and by Dr. Rice (deceased) in February 1946.  He claimed that 
his scalp, back and leg had large amounts of shrapnel, which 
kept coming through his skin in large pieces, and that there 
was some remaining in his body.  

The National Personnel Records Center (NPRC) reported in June 
1997 that the veteran's service medical records were 
presumably destroyed by fire.  

Private medical records were received in May 1997 and reflect 
that when the veteran was seen in February 1994 by J. 
McKinley, M.D., he reported a tingling sensation in his right 
hand and foot and aching in the right calf.  There was no 
right lower extremity edema at all.  His blood pressure was 
elevated and he was noted to have peripheral neuropathies 
secondary to diabetes and vertigo secondary to labyrinthitis.  
A few days later he was seen by W. Johnson, M.D., with 
weakness of the right upper and lower extremities, a tendency 
to fall to the right, and slurred speech.  In April 1994 Dr. 
Johnson noted that the veteran had had a transient ischemic 
attack with right-sided weakness that had improved. A record 
entry of June 1994 notes that the veteran had had a stroke 
with paresis of the right upper and lower extremities and 
slurring of speech.  He still had a bit of a limp and 
weakness of his hand for which he was sent to M. Race, M.D.  
In a June 1994 statement Dr. Race noted the veteran's stroke 
and that his past medical history was significant for 
diabetes mellitus and hypertension.  Examination revealed 
paresthesia in his right upper and lower extremities, and 
fairly normal gait.  Dr. Race evaluated the veteran's muscle 
strength and deep tendon reflexes on each side, noted that 
his toes were mildly upgoing on the right, and found that 
there was no significant edema in the right lower limb.  
There was no reference to any scarring or other possible 
residuals of shell fragments wounds.  Subsequent outpatient 
records by Dr. Johnson show additional references to the 
veteran's history of stroke with weakness of his right upper 
and lower extremities and some spastic reflexes.  None of 
these records refers to any residuals of shell fragments 
wounds or mentions the veteran's military service.  

In October 1997, the veteran underwent a VA orthopedic 
examination.  The examiner noted the veteran's history of a 
stroke with residual right spastic hemiparesis, cognitive 
deficits and difficulty speaking and walking.  The veteran's 
complaints included joint pain with morning stiffness and 
pain, aggravated by activity.  His joint problems were worse 
on the right.  It was noted that using a scale from 0% (no 
symptoms) to 100% (unbearable symptoms), the veteran claimed 
that his symptoms were usually at 80% and would be at 100% 
during flare-ups.  The veteran was noted to walk with a cane 
and to have a spastic, hemiparetic gait on the right with 
dropfoot.  The examiner examined the veteran's skin for 
residual shell fragment scars.  He could not identify any 
claimed residual shell fragments or scars on the veteran's 
scalp, right side of the neck, or upper back.  The examiner 
did note what felt like a retained shell fragment in the 
right breast, but could not identify an adjacent scar.  There 
was also a one millimeter superficial scar over the area of 
the proximal tibia without any residual fragments and a 
"small" two centimeter scar was noted overlying the tibial 
tendon region of the left knee.  The left knee had full 
extension, flexion to 120 degrees and no effusion.  The 
diagnoses were residuals superficial, multiple shell fragment 
wounds as described; primary osteoarthritis of multiple 
joints unrelated to the shell fragment wounds; and residual 
spastic hemiparesis on the right side secondary to a 
cardiovascular accident and unrelated to the shell fragment 
wounds.  The examiner indicated that he would not order X-
rays since the veteran had primary osteoarthritis that was 
generalized and the X-rays would not provide any additional 
evidence of a service-connected disorder.  The examiner noted 
that the veteran claimed that his symptoms were at the 100% 
level during the examination and that claimed symptoms and 
flare-ups were "purely subjective" and could not be 
objectively quantified.  Nor could their effects on function 
or motion be measured.  

The report of a VA skull X-ray of November 1997 indicates 
that no metallic foreign bodies were detected.

In December 1997, NPRC provided relevant information from the 
U. S. Army's Office of the Surgeon General (SGO).  This 
information indicates that the veteran was treated on January 
14, 1945, that he had sustained a lacerated wound with no 
nerve or artery involvement, and that the general location 
involved was the abdomen, abdominal wall and pelvis and that 
particular area of the wound was the back generally (Code 
5952).  The causative agent was listed as fragments from an 
artillery shell.  

In a January 1998 rating decision, the RO noted that the SGO 
report showed that the veteran had been treated for 
lacerations of the abdomen, abdominal wall, pelvis and mostly 
the back.  The veteran was provided with a copy of this 
rating decision.  

In his notice of disagreement (NOD) received in February 1998 
the veteran claimed stated that "on many occasions" since 
1946 he had tried to apply for an examination but was told 
his records were lost or burned, and that "suddenly in 1997, 
by some miracle, [his] records were resurrected."   He 
reported that during service he had been hit by shell 
fragments on his head, ear, entire right side, left knee and 
back and was bleeding profusely from his right ear and the 
right side of his body.  He related that he was hauled to the 
aid station where he was treated by Dr. Della Porta who 
ordered that he await transportation to the hospital but that 
his unit was ordered out of the area before transportation 
arrived so he was dragged along although he was a "bloody 
mess."  He stated that later the same day he was wounded in 
his hand and again was denied treatment.  Thus, his various 
wounds became terribly infected.  The veteran also argued 
that a 10 percent evaluation for his tinnitus was unfair as 
it was constant.  He further claimed that his body was 
"loaded" with shrapnel and that he had been picking pieces 
of shell fragments out of his skin for over 51 years.  He 
argued that his residual shell fragment wounds deserved 
compensation because they had resulted in pain and loss of 
mobility.  He alleged that it was difficult for him to work 
because his service related injuries caused him a great deal 
of pain.  The veteran provided similar contentions in his 
substantive appeal received in November 1998.

In a letter of October 1998, the veteran stated that he had 
sustained wounds to his "back, head, neck, knee and ankle" 
and that healthcare professionals could not determine what 
effects his in-service injuries would currently have on his 
body.  He stated that he was the only person who could 
authoritatively comment on the nature and degree of 
disability he currently suffered due to his in-service 
injuries.  The veteran commented that "[t]here are some 
things you just have to take a person's word for and then 
weigh the facts!"

The veteran's substantive appeal was received in November 
1998 and reflects his argument, in part, that he shell 
fragment wounds should be compensated since pieces of metal 
had worked through his head, neck, abdomen, abdominal wall, 
pelvis and upper back and without a doubt such had done 
damage to his body.  He further stated that no matter what 
doctors' tests showed he continued to have weakness in his 
right leg, ankle and foot.  

In an April 1999 letter to VA the veteran reported that when 
he was discharged from service in 1946, he applied for VA 
benefits for malaria and his body wounds from which pieces of 
metal were still working out through his leg, ankle, feet, 
head and neck.  He also reported that at that time he was 
suffering right lower extremity pain which his family doctor 
had diagnosed as rheumatoid arthritis.  He stated that he had 
applied for VA benefits on several occasions only to be told 
that his records had been misplaced and/or lost in a fire.  
He stated that he had applied again in 1987 and that nothing 
had been done for him.  He noted that he had sustained a 
hearing problem which resulted from a mortar shell that had 
knocked him 15 feet into the air and that his ears and other 
parts of his body had bled for weeks.  He went on to claim 
that he had all the symptoms of non-freezing cold injury 
including reduced circulation, many of which had been present 
since his separation from service.   

A letter from Walter L. Johnson, M.D., dated in September 
1999 indicates that the veteran had been his patient for many 
years and that during the past two years he had had problems 
with his feet.  In August 1998 he had developed redness with 
ulcerations and cellulitis of the plantar surface of the 
right foot which improved with treatment and in April 1999 he 
developed symptoms affecting the toes of the right foot, 
treated with debridement of necrotic tissue and medication.  

A VA examination of September 1999 noted range of motion in 
the left knee was from 0 to 135 degrees with no pain or 
crepitus on movement.  The left leg and knee had good 
alignment with no swelling.  Examination of the right ankle 
revealed dorsiflexion of 15 degrees and plantar flexion of 25 
degrees.  Active movement about the ankle appeared spastic 
and not under complete voluntary control.  The veteran 
appeared to have tightness of the tibialis anterior muscle 
which held the foot inverted.  The right foot had some toe 
abnormalities with findings of current and prior ulcerations.  
The veteran could not heel and toe walk satisfactorily on the 
right due to tightness of the calf musculature.  A 
radiological study of the left knee noted thinning medial 
joint space.  X-rays of the knees, right ankle, hips, and low 
back revealed no evidence of retained metal fragments.  The 
right ankle had a small bone island that might be due to 
remote trauma or an united ossification center.  The 
diagnoses included a history of multiple shell fragment 
wounds, diabetes, history of a stroke with residual 
spasticity and hyperactive reflexes on the right side, and 
active ulceration of the right middle toe.  The examiner 
noted that unless there was evidence or a foreign body within 
the joints claimed to have sustained shell fragment wounds, 
it would be inappropriate to blame any degenerative changes 
in those joints on any shell fragment wounds.  The veteran 
was unemployable for the most part due to his stroke, 
diabetes, and ulceration of the toe.  

Another VA compensation examination was afforded the veteran 
in January 2001.  The examiner stated that he had done an in-
depth review of the records.  Examination of the left knee 
indicated that there was no particular thickening of the 
joint.  Range of motion was from 0 to 130 degrees.  There 
were negative McMurray's and Lachman's signs and no evidence 
of laxity.  There was very mild tenderness about the left 
patella.  Examination of the right ankle revealed 
dorsiflexion to minus five degrees and plantar flexion to 30 
degrees.  The right ankle was noted to be slightly larger 
than the left.  X-ray of the left knee reported findings 
within normal limits.  Radiological studies of the spine (to 
include the neck), shoulders, abdomen, pelvis, knees, ankles, 
and feet did not find any residual fragments. The right ankle 
was shown to have a small bone in proximity to the tip of the 
lateral malleolus that might represent an accessory 
ossification versus old trauma.  Regarding the right ankle, 
the examiner stated that the veteran clearly had limitation 
of motion which most likely was a result of his hemiparesis 
and disuse, although there could be a contributory factor 
"if he had had a shrapnel wound there' which the veteran 
said he did.  In regard to any relationship between any shell 
fragment wounds and osteoarthritis, the examiner opined that 
there was insufficient evidence to link the veteran's shell 
fragment wounds to any area of osteoarthritis, although the 
right ankle may possibly have been the subject of dual 
involvement by a stroke, inactivity, right hemiparesis and a 
shell fragment wound.  The examiner also said that he would 
"leave the door open" for the possibility that a previous 
shrapnel wound at least contributed to limitation of motion 
in the right ankle.   

Photographs were taken of the veteran's back, shoulders, 
stomach, ankles, and feet in February 2001.  No obvious or 
extensive scar is visible in these photographs.  

In contentions submitted in April 2001, the veteran claimed 
that he continued to suffer with constant tinnitus.  Attached 
to this statement were letters from his daughter, spouse and 
pastor.  The veteran's spouse contended that the veteran's 
service-related disabilities warranted an 80 to 100 percent 
rating.  The veteran's daughter argued that the veteran's 
disabilities warranted a total disability evaluation and 
alleged that over the years the veteran had tried many times 
to reschedule an examination appointment he missed but had 
not been granted permission to do so.  The pastor's letter is 
in regard to the veteran's hearing loss. 

On a VA compensation examination in June 2001, the veteran 
was noted to have taken multiple shell fragment wounds while 
on Luzon.  He was noted to walk with a limp favoring the 
right leg.  He expressed right hand complaints which he 
attributed to a claimed shell fragment wound of the right 
hand, previously linked by medical evidence to residuals of 
his stroke.  The examiner apparently did not review the 
claims file and mentioned nothing of the veteran's stroke.  
Examination of the left knee revealed range of motion from 0 
to 115 degrees, without pain.  McMurray's and Lachman's signs 
were negative and there was no laxity or crepitus in the left 
knee.  The left patella was freely moveable without pain and 
it was not tender on motion.  The examiner noted that 
radiographic findings in September 1999 regarding the knees 
were consistent with degenerative joint disease on as 
constitutional basis and that January 2001 films showed 
normal findings.  The impressions included degenerative joint 
disease in the knees secondary to constitutional factors. 

In November 2001, the veteran submitted a letter and 
examination report prepared by Howard S. Garb, M.D.  The 
examination report noted the veteran's claimed hearing loss 
and tinnitus since World War II.  Dr. Garb examined the 
veteran specifically noting that facial movements were strong 
and symmetric; that there were no significant lesions, masses 
or cars of the face; that there was no palpable neck mass; 
and that the skin of the neck was normal.  

At his Board hearing in March 2002, the veteran testified 
that he still had a shell fragment in his left knee.  He 
claimed that this knee was painful most of the time.  The 
veteran and his spouse claimed that for years shrapnel would 
come out of his skin.  The last occurrence of this was 15 
years ago.  It was alleged by the veteran that this had led 
to small scars about his body, to include a scar on the right 
side of his back the size of a bean.  The hearing transcript 
is of record.  


II.  Analysis

Regarding the issues decided below, the Board is satisfied 
that VA's duty to notify and assist the veteran has been 
satisfied and all relevant facts have been properly developed 
pursuant to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  VA has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter of April 2001 which informed the appellant 
of the actions he must take and the type of evidence required 
in order to establish his claims.  He was also informed of 
the actions VA would complete in regard to his claim.  
Additionally, in the September 1998 statement of the case and 
the subsequent supplemental statements of the case, the RO 
specifically notified the veteran of the evidence that it had 
considered.  Although the criteria for rating tinnitus at 
38 C.F.R. § 4.87 were changed effective June 10, 1999, the RO 
effectively notified the veteran of the changed criteria in 
its SSOC of April 2001.  See 62 Fed.Reg. 25,202-25,210 (May 
11, 1999).  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) (West 1991) 
that existed prior to November 2000 as indicated in its 
statement of the case (SOC) issued in September 1998.  The 
recent publication of new regulations implementing the VCAA 
does not require further VA development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001).

Available service medical records are in the claims file and 
the veteran was advised of the possibility that any 
additional records were destroyed by the fire at NPRC in 
1973.  Accordingly, SGO records were requested and one was 
obtained.  All medical records identified by the appellant 
have been either secured, are no longer available, or are not 
pertinent to the claims decided in this decision.  The 
veteran acknowledged that the private physicians he 
identified in March 2002 are now dead and, in any event, he 
and his spouse indicated that this treatment was for 
depression, malaria, and his feet, disabilities not under 
consideration in this decision.  He has been afforded 
multiple VA examinations that specifically referenced the 
veteran's medical history, and the claims file was available.  
.  Therefore, the development conducted by VA in this case 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  
Finally, the veteran has been provided the opportunity to 
present testimony before VA at a Board hearing of March 2002.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the claims in this decision.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Residuals of Shell Fragment Wounds to 
the Head, Neck, Abdomen, Abdominal Wall, Pelvis, and Upper 
Back.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

The term "service connection" refers to proof of incurrence 
or aggravation of disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. 
§ 1154(b) addresses the question of whether a particular 
disease or injury was incurred or aggravated in service, not 
the questions of whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence. Id at 507.  See Collette v. 
Brown, 82 F.3d 389 (1996).

It must be emphasized that although the veteran's complete 
service medical records may not be available, his service 
entrance and examination reports and the report of treatment 
by Dr. Della Porta for a shell fragment wound sustained on 
January 15, 1945 have been in the claims file for more than 
50 years.  More recently, a search of SGO records produced a 
document corroborating the January 15, 1945 injury.  
Additionally, the veteran's service records reflect that he 
received the Purple Heart for this injury and that he was 
awarded the Combat Infantryman's Badge.  Thus, it is clear 
that the veteran engaged in combat with the enemy and is 
entitled to consideration of the provisions of 38 U.S.C.A. 
§ 1154(b).   

The veteran's initial claim for VA disability benefits was 
filed in 1946, is still in the claims folder, and mentioned 
only malaria.  Nothing at all was said about any shell 
fragment wounds. Service connection was granted in 1946 for a 
scar of the back because one was shown on the veteran's 
separation examination.  The January 14, 1945 treatment 
record signed by Dr. Della Porta shows the veteran was 
treated for a laceration wound of the back from an enemy 
artillery fragment.  A dressing was applied and he was 
returned to duty.  Despite his subsequent statements of 
having sustained bloody injuries from head to foot on the 
same occasion, nothing in that treatment record notes any 
other wound.  It is inconceivable that multiple bloody wounds 
would not have been noted.  Additionally, the treatment 
record notes that after his back wound was dressed he was 
returned to duty.  Moreover, the separation examination 
report of January 1946 reflects that all relevant findings 
were normal except for a healed scar of the back.  Under a 
heading of Statement and Medical History of Examinee, only 
malaria in December 1945 and the shell fragment wound to the 
back were noted, the latter stated not have resulted in 
permanent disability.  

In November 1947, the RO wrote to advise the veteran that in 
accordance with regulations, it would be necessary to 
discontinue his compensation for malaria unless he submitted 
evidence of the persistence of the disability within the past 
year.  The letter explained the type of evidence necessary 
and of the veteran' right to appeal.  The record also shows 
that, as contended, he was scheduled for an examination in 
November 1948, which was not conducted.  Although the veteran 
has reported that he had to cancel the examination and then 
repeatedly tried to file claims and obtain an examination, 
there is nothing in the file to suggest an attempt to file 
another disability claim until 1987, when he mentioned his 
back and right ear, not identifying the date such began or 
reporting any in-service or post-service medical treatment 
for either.  He described his back wound as open and severe, 
stating that he had been treated for it with bandaging for 
quite some time from 1945 to 1947; however, this is 
inconsistent with the findings on the separation examination 
of only a healed scar on the back.  Additionally, no other 
injury from any explosion or shell fragments was mentioned in 
the veteran's 1987 statement.  The veteran reported having 
been treated by physicians who were deceased and by Dr. 
Johnson, whose records were subsequently obtained.  Those 
records date back to 1987 and mention only a recent foot 
injury and hearing loss which the veteran linked to an 
explosion in the Philippines during service.  

In 1997 the veteran filed another claim, now mentioning a 
head and ear injury of January 14, 1945, along with his 
heart, a right-sided stroke for which he had been treated in 
1994 by Dr. Johnson, and diabetes.  

Medical records were obtained of treatment from February to 
December 1994 and reflect that the veteran had suffered a 
stroke with right-sided hemiparesis in February of that year.  
He had residual paresis of the right upper and lower 
extremities, some abnormality of gait, and complaints of 
weakness of the left lower extremity. The medical records 
contain no mention of any residuals of shell fragment wounds 
or any disability that the veteran attributed to service.  
Apparently, at the veteran's request, Dr. Johnson wrote a 
letter in 1999 regarding a fairly recent foot problems, but 
he did not link those problems to service in any way and did 
not mention anything about any service-incurred wounds.  

In April 1999 the veteran wrote a letter to a VA physician 
stating that in 1946 he had applied for VA benefits for his 
wounds and that metal had been working its way out of his 
body through his leg, ankle, head and neck.  However, his 
1946 application is in the file and he did not mention any 
wounds when he filed the claim in 1946.  Additionally, the 
only residual of a wound found on the separation examination 
was a healed scar of the back, and the accounts of the wounds 
reportedly sustained in service has evolved over the years.   

In December 1997 the RO received a document from NPRC 
reflecting information from SGO records verifying that the 
veteran was injured on January 14, 1945, as shown in the 
actual treatment record in the file since the mid-1940s.  The 
SGO document further indicates that the veteran's injury was 
a laceration wound, with no nerve or artery involvement, and 
that the location was "Abdomen, abdominal wall and pelvis: 
Back, generally."  This entry means that the general region 
of the body involved was the abdomen, abdominal wall and 
pelvis and that the specific location was the back.  Although 
the document contains a place to state second and third 
diagnoses, none was reported.  This information has been 
inaccurately construed to mean that the veteran had sustained 
wounds of the abdomen, abdominal wall and pelvis, and after 
he was apprised of this, he reported having had such wounds.  

The Board readily acknowledges that the veteran served in 
combat and was indeed injured, and that he is entitled to 
application of the provisions of 38 U.S.C.A. §  1154(b).  
Additionally he is competent to state that he sustained shell 
fragment wound(s) and such would be consistent with his 
combat service.  Nevertheless, there is a lack of 
satisfactory lay or other evidence of the service incurrence 
of the various shell fragment wounds that purportedly 
occurred at the same time as the back wound, and are claimed 
to have caused bleeding and were tended to by Dr. Della 
Porta.  

As to wounds of the abdomen, abdominal wall and/or pelvis, 
there was, as noted, no mention of such wounds by the veteran 
until after the SGO report was obtained and misconstrued to 
show such wounds.  Thus, the claim of such wounds is 
unsupported by his earlier statements or by any credible 
corroborating evidence.  In regard to his head and neck, no 
such wounds were noted when the veteran was treated in 
service for his back wound and no residual scarring was 
claimed or identified at the separation examination.  In 
fact, the first mention of a head injury was in 1987, and was 
then reported to have been incurred when he was thrown 
against a tree when a shell exploded.  Although the head 
injury reportedly was accompanied by profuse bleeding of his 
ear that lasted for days afterward and was treated by Dr. 
Della Porta, Dr. Della Porta's failure to note bleeding from 
the head/ear defies explanation.  Other statements from the 
veteran indicate that his various wounds were incurred at the 
same time except for a hand wound that he claims he sustained 
later the same day.  It is also important to note that there 
were no residuals of any head injury claimed or noted on the 
separation examination and none were claimed by the veteran 
for forty years after service.  More recently the veteran has 
claimed to have sustained shrapnel wounds to his head and 
neck but there is no competent evidence of any residuals of 
the claimed wounds.  No facial or neck scarring consistent 
with shell fragment wounds is shown and none was noted fifty 
years ago by finding or history on the separation 
examination.  Additionally, there is no competent evidence of 
any residual scarring or retained shell fragments. 

Thus, while the veteran has reported having sustained such 
fragment injuries along with one of the upper back, there is 
no competent evidence of any residual disability.  His 
complaints of significant current disability from the alleged 
wounds are not supported by any of the medical evidence, 
including that by his own doctor.  In fact, two different VA 
physicians in October 1997 and January 2001, after examining 
the veteran and reviewing his medical history, opined that 
the disabilities associated with adjacent joints were not 
related to his claimed in-service wounds.  While the veteran 
has claimed that he has retained metal fragments in his body, 
objective radiological studies have repeatedly failed to 
detect such fragments.  The radiological findings appear to 
be confirmed by the veteran's own testimony in March 2002 
when he noted that he had not found any metal fragment in his 
skin in the last 15 years.  Thus, there is no competent 
evidence that the veteran has any disability due to the 
claimed injuries.  

Although the veteran claims to be more competent than any 
medical professional to determine what has caused his claimed 
disabilities, disability claims generally cannot be granted 
based purely on lay statements unsupported by competent and 
credible evidence.  It was not until after the veteran 
sustained a right sided stroke that he claimed to have 
incurred various right sided shell fragment wounds, and 
although he may believe that his stroke was caused by some 
in-service trauma, that would require a claim of service 
connection for formal adjudication.  Only competent medical 
evidence can provide probative opinions on medical issues of 
diagnosis and etiology.  See Espiritu at 494.  In any event, 
there is considerable medical evidence that he has right-
sided residuals of his stroke which can not now be attributed 
service 50 years earlier.  

Although the veteran's children and spouse have written 
letters supporting the claim of multiple shrapnel wounds, 
they were not present when any wounds were sustained and 
their statements are outweighed by the other evidence.  In 
that regard, we note that the veteran has had two of his 
physician write statements on his behalf Only one addresses a 
disability at issue (tinnitus/hearing loss), while at the 
same time reporting a normal examination of the veteran's 
face and neck.  While Dr. Garb noted that the veteran was 
exposed to excessive loud and explosive noise during service, 
which is certainly is consistent with the circumstances of 
his service, neither Dr. Garb nor Dr. Johnson said anything 
about any shell fragment wounds or any residuals of shell 
fragment wounds.  Neither doctor has linked any disability to 
service other than hearing loss/tinnitus.  Even if it were 
assumed that the veteran sustained fragment wounds to the 
upper back, neck, and/or head, there is no competent evidence 
of any residual disability and the preponderance of the 
evidence is against this aspect of the claim.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the award of service connection 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Evaluations

The veteran's claims for higher evaluations in this case are 
original claims that were placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.


Tinnitus.

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  Although 
during the pendency of this appeal the criteria for 
evaluating tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260 were substantively changed, the change is irrelevant to 
the evaluation of the tinnitus as both the old and new 
diagnostic criteria provide a maximum 10 percent evaluation.  
Therefore, as a matter of regulation the Board cannot award a 
higher evaluation for any time during the appeal period. On a 
schedular basis.

In respect to an extra-schedular evaluation, 38 C.F.R. 
§ 3.321(b)(1) provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has claimed that his tinnitus has 
interfered with his career as a teacher.  However, the 
medical opinion of September 1999 that found the veteran was 
unemployable clearly based this finding on disabilities other 
than his hearing loss and/or tinnitus and Dr. Garb's 
examination report merely says that the veteran has high 
pitched tinnitus.  While tinnitus may have had some effect on 
his ability to teach, the evidence does not show that it is 
not compensated by the rating assigned.  There is no evidence 
that tinnitus has resulted in frequent hospitalizations or 
marked interference with employment.  Thus, the Board finds 
that tinnitus does not present such an exceptional or unusual 
disability picture that it would render the application of 
the schedular criteria impractical.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an evaluation higher than 20 
percent disabling for hearing loss and 10 percent disabling 
for tinnitus, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Evaluation of Scars, Left Proximal Tibia and Left Knee, and 
Residuals Shell Fragment Wound Left Ankle

The residuals of the veteran's shell fragment wound to the 
left knee/tibia area are currently evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 as zero percent disabling 
effective from March 13, 1997.  The veteran appears to 
contend that he is entitled to a compensable evaluation for 
these residuals as they have affected the adjacent joint.  In 
addition, he has claimed that there is a retained metal 
fragment in this area.  On VA examination in October 1997 
there a one millimeter superficial scar over the area of the 
proximal tibia without any residual fragments and a "small" 
two centimeter scar overlying the tibial tendon region of the 
left knee.  The left knee had full extension, flexion to 120 
degrees and no effusion and the examiner specifically 
dissociated arthritis and the residuals of the veteran's 
stroke from any shell fragment wounds. At the time of the 
January 2001 VA an X-ray of the left knee was normal found 
and although degenerative joint disease of the knees was 
diagnosed on the June 2001 VA examination, the examiner did 
not attribute it to any shell fragment wounds but rather 
stated that it was present on a constitutional basis.  Thus, 
the VA examiners have determined that the claimed shell 
fragment wound in the left knee/tibia area has not resulted 
in a disability of the adjacent joint and radiological 
studies have consistently detected no metallic body in the 
area of the left knee.  Thus, evaluation under the diagnostic 
criteria found at 38 C.F.R. § 4.71a and 4.73 is not warranted 
and since there is no limitation of function due to any scars 
a compensable evaluation under Code 7805 cannot be awarded.

As previously noted, as lay persons, the veteran, his family, 
and his friends are not competent to provide medical opinions 
on diagnoses or etiology.  

As the scars in question are not located on the head, face, 
or neck and have not resulted in disfigurement, Code 7800 is 
not for consideration.  In addition, evaluation under Codes 
7801 and 7802 is not warranted as there is no evidence that 
any shell fragment injury resulted in burns on the left knee 
or tibia.  Nor is there evidence that the left knee or tibia 
scars are poorly nourished or have resulted in repeated 
ulceration.  Thus, a rating under Code 7803 is also not 
warranted.

According to the criteria of Code 7804, a 10 percent 
evaluation can be awarded for scars that are tender and 
painful on objective demonstration.  While a claimant may 
report a symptomatic scar, a compensable rating requires that 
the scar be both tender and painful and that such be shown on 
objective demonstration.  The medical evidence of record does 
not reflect that the veteran has a painful and tender scar of 
the left knee or tibia.  Although one examiner noted 
tenderness about the left patella, it was associated with the 
joint and not the service-connected scar.  Therefore, a 
compensable evaluation under Code 7804 is not warranted.

Based on the medical evidence described above, the Board 
finds that the preponderance of the medical evidence is 
against a compensable evaluation for the left knee and tibia 
scars.  In addition, as the medical opinion of September 1999 
did not attribute the veteran's unemployability to his left 
knee/tibia scar and there is no medical evidence that any 
such scarring is disabling or interferes with employment, 
consideration of an extra-schedular evaluation is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In regard to the rating for the right ankle, the disability 
is currently rated under Code 5271 which provides a 20 
percent rating for marked limitation of ankle motion and a 10 
percent rating when limitation is moderate.  Normal ankle 
motion is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2001).  The 
right sided residuals of the veteran's stroke, which have 
been noted to affect his gait and right lower extremity, are 
not related to any shell fragment wound and may not afford a 
basis for rating any residuals of the wound.  The private 
medical records do not support a shell fragment wound or any 
residuals therefrom.  The right-sided paresthesias, dropfoot, 
spasticity, ulcerations and the like are not service-
connected.  Although the veteran has walked with a cane, the 
use of a cane is not shown to be necessitated by his service-
connected disabilities.   At the time of the September 1999 
VA examination, his right ankle had 15 degrees of 
dorsiflexion and 25 degrees of plantar flexion, no more than 
moderate limitation of motion.  Moreover, the ankle appears 
spastic and not under complete voluntary control, residuals 
of the stroke.  Although the right ankle manifested a small 
bone island on X-ray there were two possible causes, only one 
of which was remote trauma.  At the time of the January 2001 
VA examination, motion of the right ankle was from minus five 
degrees to 30 degrees, still no more than moderate 
limitation.  However, on that occasion the examiner stated 
that the limitation of motion was "most likely" due to the 
veteran's hemiparesis and disuse, while mentioning in tenuous 
terms the possibility that a shell fragment wound may have 
contributed to limitation of motion.  Thus, the evidence 
shows no more than moderate limitation of right ankle motion 
with one examiner tending to attribute it more to nonservice-
connected disability than to a shell fragment wound.  
Regardless, the right lower extremity disability such as 
weakness, spasticity, and any gait impairment are clearly 
attributable to the stroke with no evidence of painful motion 
or any other factor due to a shell fragment wound that would 
result in additional functional limitation.  Thus, the 
preponderance of the evidence clearly is against a rating 
higher than 10 percent even with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An unusual 
disability picture is not shown by the evidence so the 
provisions of 38 C.F.R. § 3.321(b)(1) are not for 
application.  


ORDER

Entitlement to service connection for small scars on the 
head, neck, abdomen, abdominal wall, pelvis, and upper back 
as a residual of multiple shell fragment wounds is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for tinnitus, from March 13, 1997 is denied.

Entitlement to a compensable evaluation for scars on the left 
proximal tibia and left knee as a residual of a shell 
fragment wound, from March 13, 1997 is denied.

Entitlement to a rating higher than 10 percent for residuals 
of a shell fragment wound of the right ankle from March 13, 
1997 is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

